Citation Nr: 1409111	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-36 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include as due to undiagnosed illness. 

2.  Entitlement to service connection for a lumbar spine disorder, to include as due to undiagnosed illness.  

3.  Entitlement to service connection for a bilateral wrist disorder, to include carpal tunnel syndrome, to include as due to undiagnosed illness.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.  

5.  Entitlement to higher initial ratings for migraine headaches, evaluated as noncompensably (0 percent) disabling prior to May 12, 2010 and 10 percent disabling since.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to July 2009, to include to service in the Southwest Asia theater of operations during the Persian Gulf War.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the August 2009 rating decision, the RO granted service connection and assigned an initial noncompensable (0 percent) rating for migraine headaches.  In an October 2011 rating decision, the RO granted a 10 percent rating, effective May 12, 2010.  Despite the grant of this higher rating, the Veteran has not been awarded the highest possible evaluation, and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

The case was remanded in February 2013 to schedule the Veteran for a requested hearing.  In April 2013, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record in the Virtual VA e-folder.  The Veteran submitted additional evidence, along with a signed waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2013).

In February 2013, the Board noted that the Veteran indicated that he was only appealing the claims for service connection for a low back disability and a bilateral knee disability and the claims for higher ratings for bilateral hearing loss and migraine headaches.  Despite the September 2010 VA Form 9, the RO continued to include the issue of entitlement to service connection for bilateral carpal tunnel syndrome in the October 2011 and December 2011 supplemental statements of the case (SSOCs) and this issue was certified to the Board.  The Board determined that based on the Veteran's representative's January 2013 Informal Hearing Presentation (IHP), in which he stated that the Veteran had not perfected an appeal of the claim for service connection for bilateral carpal tunnel syndrome, this claim had been withdrawn from appeal, citing 38 C.F.R. § 20.204.  

However, the Veteran testified regarding this claim in April 2013, and it is unclear whether the Veteran still wishes to pursue a claim for service connection for bilateral carpal tunnel syndrome.  This matter will be clarified on remand.  

In an April 2012 rating decision, the RO denied service connection for sleep apnea.  The Veteran requested reconsideration of this claim in May 2012.  The RO did not issue a statement of the case (SOC) and the claim was again denied.  Despite the May 2012 communication from the Veteran expressing disagreement with the April 2012 denial of service connection for sleep apnea, the Veteran's representative stated in his January 2013 IHP that the claim for service connection for sleep apnea was not on appeal and neither the Veteran nor his representative have made any further comments regarding a claim for service connection for sleep apnea.  The January 2013 IHP constitutes a withdrawal of the May 2012 notice of disagreement (NOD) with the denial of service connection for sleep apnea and remand of this matter for issuance of an SOC is not warranted.  

The Virtual VA e-folder includes additional medical records which are not of record in the paper claims file.  While these records were not considered by the RO in the most recent supplemental statement of the case (SSOC), issued in December 2011, they were associated with the e-folder in conjunction with the Veteran's March 2012 claim for service connection for sleep apnea.  In his January 2013 IHP, the Veteran's representative noted that the Veteran had submitted medical and lay evidence pursuant to his claim for service connection for sleep apnea, and had been afforded a VA examination in conjunction with that claim.  The Veteran, via his representative, waived RO review of this evidence to the extent that it pertained to the issues on appeal.  See 38 C.F.R. § 20.1304 (2013).  These records are not pertinent to the claim decided below.  The Board has also reviewed the Veterans Benefits Management System (VBMS) e-folder, which does not include any documents.  

The claims for service connection for a bilateral knee disorder, a lumbar spine disorder, and a bilateral wrist disorder, to include carpal tunnel syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2013, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appeal the claim of entitlement to an initial compensable rating for bilateral hearing loss.  

2.  There is no evidence of prostrating migraine attacks prior to May 12, 2010.  

3.  Resolving any reasonable doubt in favor of the Veteran, since May 12, 2010, his migraine headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Prior to May 12, 2010, the criteria for an initial compensable rating for migraine headaches were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.124a, Diagnostic Code 8100 (2013).

3.  Since May 12, 2010, the criteria for a 50 percent rating for the service-connected migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.  During the April 2013 hearing, the Veteran withdrew from appeal the claim of entitlement to an initial compensable rating for bilateral hearing loss.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this claim, and it must be dismissed.

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran filed a claim for service connection for migraine headaches in March 2009, prior to separation from service, and was provided with the relevant notice and information at that time, as part of the VA pre-discharge program.  The claim for a higher initial rating for the service-connected migraine headaches is a downstream issue, which was initiated by an NOD.  The United States Court of Appeals for Veterans Claims (Court) has held that, as in this case, once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide additional VCAA notice in this case.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in April 2009 which addressed the severity of his migraine headaches.  The VA examination is adequate to evaluate the service-connected migraine headaches prior to May 12, 2010.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While the Veteran has not been afforded a VA examination to evaluate his service-connected migraine headaches since April 2009, the Board is granting the highest schedular rating for migraine headaches, effective May 12, 2010.  As will be discussed below, the record reflects that the Veteran has remained employed during the pendency of the appeal and, therefore, referral for extraschedular consideration is not warranted.  As a new VA examination would not result in any additional benefit to the Veteran, remand for this purpose is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Similarly, the claims for service connection are being remanded, in part, to obtain a copy of a June 2008 post-deployment health screening and in-service physical therapy records and to obtain outstanding VA treatment records dated since March 2012.  The June 2008 post-deployment health screening and in-service physical therapy records are not pertinent to the question of the severity of the service-connected migraine headaches since the effective date of the grant of service connection (August 1, 2009).  Further, in light of the award of the maximum schedular rating for migraine headaches, effective May 12, 2010, remand to obtain additional VA treatment records dated since March 2012 would also not result in any additional benefit to the Veteran.  See Soyini, supra.  

The case was remanded in February 2013 to schedule the Veteran for a requested hearing.  The Veteran testified before the undersigned Veterans Law Judge in April 2013.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

During the Board hearing, the undersigned Veterans Law Judge set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claim for a higher rating for migraine headaches, and sought to identify any further development required to help substantiate the claim. These actions satisfied the Veterans Law Judge's duty to fully explain the issues on appeal and suggest the submission of any evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to hearings before the Board).  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

In light of the above, no additional notification or assistance is required.  

Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   Where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's migraine headaches are evaluated pursuant to Diagnostic Code 8100.  Under this diagnostic code, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months warrant a 30 percent rating.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months warrant a 10 percent rating.  A noncompensable (0 percent) rating is assigned when there are less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Considering the pertinent evidence in light of the law, the Board finds that a compensable rating, prior to May 12, 2010 is not warranted.  However, resolving all reasonable doubt in favor of the Veteran, the Board finds that a 50 percent rating is warranted from May 12, 2010.    

The pertinent evidence prior to May 12, 2010 includes a January 2009 Report of Medical History, in which the Veteran indicated that he had frequent or severe headaches.  He reported that he had started to have migraine headaches two to three days a week due to the stress of his job.  He added that his headaches had continued over the years, off and on, and reported taking 800 mg. of ibuprofen to ease the pain.  On VA examination in April 2009, the Veteran described headaches and reported that, when they occurred, he was able to go to work, but required medication.  He reported experiencing headaches on the average of three times a week.  

There is no evidence prior to May 12, 2010 indicating that the Veteran experienced characteristic prostrating attacks of migraine headaches, at least once every two months, on average.  The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.)  By way of reference, according to WEBSTER'S NEW COLLEGE DICTIONARY, THIRD EDITION (2005), p. 909, "prostration" is defined as "the act of prostrating oneself or the state of being prostrate" or "complete exhaustion."  A similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  The Veteran himself reported during the April 2009 VA examination that, when his migraine headaches occurred, he was able to go to work, although medication was required.  The fact that the Veteran was able to work during his headaches during this period indicates that they were not prostrating.  In the absence of evidence of prostrating attacks prior to May 12, 2010, a compensable rating during this period is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Resolving any reasonable doubt in favor of the Veteran, however, the Board finds that a 50 percent rating is warranted for migraine headaches, effective May 12, 2010.  

On his initial presentation for VA treatment on May 12, 2010, the Veteran described continued headaches, with migraines twice a week, lasting for up to two to three hours.  He stated that it was one hour before he experienced any relief from Motrin and commented that he experienced blurred vision pre-migraine.  On review of systems there were no headaches; however, the impression included headaches and the Veteran was given a trial of Imitrex as needed and a daily selective serotonin reuptake inhibitor (SSRI).  

During a June 2010 VA traumatic brain injury consultation, the Veteran reported, among other symptoms, severe headaches.  He reported that his symptoms had moderately interfered with his marriage, home life, and work in the past 30 days.  The Veteran stated that his headaches occurred at least once a day but not every day and reported that they had been happening for so long that he was used to it.  He stated that he had to sit down when he had a headache and became phonophobic.  He reported that the headache usually lasted 15 to 20 minutes on a good day and, other times, he had to fall asleep.  The Veteran stated that he had had to leave work because of headaches and had taken Imitrex twice.  On review of systems during VA treatment in July 2010, the Veteran denied headaches; however, the impression included headaches.  

In August 2010, the Veteran reported that his migraine headaches had continued, with attacks two to three times a month.  During VA treatment in November 2011, the Veteran reported that he had two to three migraines a week, and then had none for a few months.  

During the April 2013 hearing, the Veteran testified that he normally had migraines two to three times a week and, about three times a month, his migraine headaches were "so critical" that he was unable to go to work or had to leave work early.  He stated that, when he arrived home from work, he normally laid down, which his doctor had told him to do when he had these headaches.  

The Veteran is competent to report the frequency and effect of his migraine headache symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  There has been some variation in the reported frequency of migraine headaches during the period since May 12, 2010; however, it appears that, on average, the Veteran has experienced migraine headaches more frequently than once a month during this period.  In this regard, while the Veteran reported in November 2011 that there were times when he had no migraine headaches for a few months, he also reported times when he had two to three migraines a week.  He had previously reported, in August 2010, that he experienced migraine attacks two to three times a month.  Most recently, during the April 2013 hearing, he testified that his migraine headaches were so severe that he was unable to go work or had to leave work early about three times a month.  Therefore, the Board finds that, on average, the Veteran has experienced very frequent migraine headaches since May 12, 2010.  

In light of the Veteran's June 2010 report that his headaches were severe, caused him to become phonophobic, required that he sit down and, other times, that he fall asleep, coupled with his April 2013 testimony that he had to leave work or could not go to work about three times a month because of his migraine headaches and his report that he normally laid down during such headache attacks,  the Board finds that the Veteran's migraine headache attacks since May 12, 2010 have been prostrating.  

In May 2010, the Veteran reported that his migraines lasted up to two to three hours and, the following month, he reported that his headaches were 15 to 20 minutes on a good day, but, other times, required that he fall asleep.  These reports suggest that the migraine headache attacks have been prolonged.  

Additionally, the Veteran stated in June 2010 that he had had to leave work because of his migraine headaches and he testified in April 2013 that he was unable to go to work or had to leave work early about three times a month.  The Veteran has submitted leave authorization paperwork dated from January 2012 to April 2013 reflecting that he took leave at least once a month during this period, reportedly because of his migraine headaches.  Some of these leave requests appear to show leave requested prior to the date it was taken, suggesting that the leave may have been taken for a reason other than the onset of a migraine headache; however, there are still 17 dates during this period in which leave was requested and taken on the same day, reportedly because of the service-connected migraine headaches.  In light of the above, the Board finds that, since May 12, 2010, the Veteran's migraine headaches have more nearly approximated headaches resulting in severe economic inadaptability.  The rating criteria do not define "severe economic inadaptability"; however, nothing in Diagnostic Code 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  

The evidence is at least evenly balanced regarding the question of whether the Veteran has experienced very frequent completely prostrating and prolonged attacks of migraine headaches, productive of severe economic inadaptability, since May 12, 2010.  In such a situation, the question is to be resolved in favor of the veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Accordingly, a 50 percent rating is warranted, effective May 12, 2010.  This is the maximum schedular rating available for migraine headaches.  

The Veteran's migraine headaches have not been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis either prior to or since May 12, 2010.  See 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected migraine headache attacks are contemplated by the rating schedule.  There is nothing exceptional or unusual about the Veteran's migraine headaches because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
Even if the Board were to find that step one of the Thun analysis had been satisfied, extraschedular referral would still not be warranted because step two is not satisfied.  The Veteran's migraine headaches do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  There is no indication that the Veteran has been hospitalized for this condition since the effective date of the grant of service connection.  As to employment, while the Veteran has reported having to miss or leave work as a result of his migraine headaches, he has remained employed.  Notably, the effect of having to leave or miss work is specifically contemplated in the assignment of a 50 percent rating for migraine headaches which are productive of severe economic inadaptability from May 12, 2010.  Thus, even if his disability picture was exceptional or unusual, referral for consideration of extraschedular rating would not be warranted.

For the reasons discussed above, the Board has resolved reasonable doubt the Veteran's favor in determining that a 50 percent rating is warranted for migraine headaches, effective May 12, 2010, but finds that the preponderance of the evidence is against assignment of a compensable rating prior to that date.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal as to the claim of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.  

An initial compensable rating for migraine headaches, prior to May 12, 2010, is denied.  

A 50 percent rating for migraine headaches, effective May 12, 2010, is granted, subject to the laws and regulations governing the award of monetary benefits.  






REMAND

Remand is required to obtain additional pertinent records; afford the Veteran new VA examinations; provide the Veteran notice pertaining to substantiation of undiagnosed illnesses under 38 C.F.R. § 3.317; and to allow the Agency of Original Jurisdiction (AOJ) to consider the claims for service connection, to include as due to undiagnosed illness.  Prior to undertaking any additional action regarding the clam for service connection for a bilateral wrist disorder, to include carpal tunnel syndrome, the AMC/RO should clarify whether the Veteran still wishes to pursue this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify whether he wishes to continue an appeal of the claim for service connection for a bilateral wrist disorder, to include carpal tunnel syndrome.  His response should be documented in the claims file or e-folder.  

2.  After the above have been completed, provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claims for service connection for a bilateral knee disorder, a lumbar spine disorder, and a bilateral wrist disorder (unless he indicates that he no longer wishes to pursue this claim), to include as due to undiagnosed illness pursuant to 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knees, back, and, if applicable, wrists.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for: (1) records from the Memphis VA Medical Center (VAMC), dated since March 2012; and (2) records from Memphis Physical Therapy, dated since July 2008.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

4.  Request from the National Personnel Records Center (NPRC), the Naval Branch Health Clinic (NBHC) Naval Support Activity (NSA) Mid-South in Millington, Tennessee, or any other appropriate entity, any additional service treatment records, to include the complete report of a June 2008 post-deployment health screening.  

If additional service treatment records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

5.  After all available records have been associated with the claims file and/or Virtual VA e-folder, afford the Veteran a VA examination to determine the etiology of his claimed bilateral knee disorder.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must indicate whether the Veteran has had a right and/or left knee disorder at any time since his July 2009 separation from service.  In regard to any identified disorder, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.  

If there are symptoms related to the Veteran's claimed bilateral knee disorder, including joint or muscle pain, that cannot be attributed to a known diagnostic entity, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In his March 1987 Report of Medical History at enlistment, the Veteran denied having or ever having had swollen or painful joints; arthritis, rheumatism, or bursitis; a bone, joint, or other deformity; or a "trick" or locked knee.  On examination, clinical evaluation of the lower extremities was normal.  

* In November 1987, the Veteran complained of bilateral knee pain from walking all day.  The assessment included overuse syndrome.  

* In a March 1993 Report of Medical History, the Veteran denied having or ever having had swollen or painful joints; arthritis, rheumatism, or bursitis; a bone, joint, or other deformity; or a "trick" or locked knee.  On examination, clinical evaluation of the lower extremities was normal.  

* In February 1994, the Veteran complained of right knee pain for a week.  X-ray revealed small osteophytes on the posterior tibial spine and the inferior patella.  The clinician commented that the X-ray was negative and diagnosed right knee strain.  

* In February 1995 and September 2000 Reports of Medical History, the Veteran denied having or ever having had swollen or painful joints; arthritis, rheumatism, or bursitis; a bone, joint, or other deformity; or a "trick" or locked knee.  On examination, clinical evaluation of the lower extremities was normal.  

* In a March 2005 Report of Medical History, the Veteran denied having or ever having had arthritis, rheumatism, or bursitis; impaired use of the arms, legs, hands, or feet; swollen or painful joint(s); knee trouble; or a bone, joint, or other deformity.  

* In a November 2005 post-deployment assessment, the Veteran reported that he did not have, nor did he develop during his deployment, swollen, stiff or painful joints; or muscle aches.  

* In an August 2007 Report of Medical History, the Veteran denied having or ever having had arthritis, rheumatism, or bursitis; impaired use of the arms, legs, hands, or feet; swollen or painful joint(s); knee trouble; or a bone, joint, or other deformity. 

* A June 2008 record, which appears to be related to a June 2008 post-deployment health screening states "ortho increased due to gear/deployment" and "muscle aches - preexisting."  

* A July 2008 physical therapy record includes an assessment of left knee symptoms suggestive of meniscal degeneration and right knee patellofemoral dysfunction.  

* In a January 2009 Report of Medical History, the Veteran reported that he had knee trouble.   He stated that, while stationed on his first ship, he was required to move and lift very heavy equipment on a daily basis; during his combat training he was required to carry 75 pound backpacks for hours daily; and during his deployment to Afghanistan he was required to carry an M16 rifle with four 30 round ammunition bags the entire time.  He described daily knee pain for hours; stated that his knees cracked whenever he stood or bent over; and reported that his knee pain continued off and on.  

* In February 2009, a physician indicated that the Veteran's diagnoses (from examination or review of the medical record) included chronic bilateral knee pain.  

* On VA examination in April 2009, the Veteran reported that his bilateral knee condition was due to injury, specifically, moving and lifting heavy equipment on a daily basis while stationed on his first ship; carrying 75 pound backpacks for hours daily during combat training; and carrying an M16 rifle with four 30 round ammunition bags during his deployment to Afghanistan.  He described constant knee pain as well as weakness, stiffness, heat, lack of endurance, and fatigability.  The impression following X-rays of the knees was normal two-view radiographic series of the knees, bilaterally.  After examining the Veteran, the examiner commented that, regarding the claimed diagnosis of a bilateral knee condition, there was no diagnosis because there was no pathology to render a diagnosis.  

* On VA psychiatric examination in April 2009, the examiner included arthritis in the knees among the Axis III diagnoses.  

* In his September 2009 NOD and August 2010 substantive appeal, the Veteran asserted that his knee pain had continued since service.  

* VA treatment records dated from May 2010 to March 2012 reflect complaints regarding and treatment for knee pain.  

* A November 2010 X-ray of the knees revealed a small inferior marginal osteophyte at the posterior patella, suggesting an early degenerative change.  No other bony or soft tissue abnormality was present.  

* The assessment following VA treatment in November 2010 and April 2011 included osteoarthritis, both knees.  

* In November 2010, the Memphis VAMC issued the Veteran a left knee brace.  

* The assessment following VA treatment in November 2011 noted that the Veteran's knees were possibly beginning deterioration.  

* During the April 2013 hearing, the Veteran testified that, in 1994, he was moving boxes on his ship when he heard "something snap, like crack" and he could not move his knee anymore.  He reported that he was given ice for his knee, but, from then on, it just became worse.  

In providing the requested opinion, the examiner must consider and address the Veteran's reports of knee pain since service.  The examiner is advised that the Veteran is competent to describe symptoms of that are capable of his lay observation, such as pain.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

6.  After all available records have been associated with the claims file and/or Virtual VA e-folder, afford the Veteran a VA examination to determine the etiology of his claimed lumbar spine disorder.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must indicate whether the Veteran has had a lumbar spine disorder at any time since his July 2009 separation from service.  In regard to any identified disorder, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.  

The examiner must also address whether the Veteran has had a lumbar spine disorder since his July 2009 separation from service, including scoliosis, which is a congenital disease or defect.  If the examiner identifies a congenital disease, he or she must provide an opinion regarding whether the congenital or developmental disease first manifested during service was aggravated beyond its natural progression by the Veteran's military service.  If the examiner identifies a congenital defect, he or she must provide an opinion regarding whether the Veteran suffered a superimposed disease or injury during service, resulting in disability apart from the congenital or developmental defect.

If there are symptoms related to the Veteran's claimed lumbar spine disorder, including joint or muscle pain, that cannot be attributed to a known diagnostic entity, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In his March 1987 Report of Medical History at enlistment, the Veteran denied having or ever having had arthritis, rheumatism, or bursitis; a bone, joint, or other deformity; or recurrent back pain.  On examination, clinical evaluation of the spine was normal.  

* In March 1993, February 1995, and September 2000 Reports of Medical History, the Veteran denied having or ever having had arthritis, rheumatism, or bursitis; a bone, joint, or other deformity; or recurrent back pain.  On examination, clinical evaluation of the spine was normal.  

* In a March 2005 Report of Medical History, the Veteran denied having or ever having had arthritis, rheumatism, or bursitis; recurrent back pain or any back problem; or a bone, joint, or other deformity.  

* In a November 2005 post-deployment assessment, the Veteran reported that he did not have, nor did he develop during his deployment, swollen, stiff or painful joints; back pain; or muscle aches.  

* A September 2006 record documents that the Veteran complained of low back pain after standing for approximately 15 minutes.  He stated that he had noticed this pattern since 2003.  

* An October 2006 record reflects that imaging studies of the lumbosacral spine revealed mild scoliosis but no other bony abnormality.  The assessment was lumbago.  

* An October 2006 physical therapy evaluation reflects an assessment of mechanical low back pain.  

* In an August 2007 Report of Medical History, the Veteran reported that he had recurrent back pain. The examiner commented that the Veteran had back pain when standing for long periods of time and noted "lumbago."  

* A June 2008 record, which appears to be related to a June 2008 post-deployment health screening states "ortho increased due to gear/deployment" and "muscle aches - preexisting."  

* A July 2008 physical therapy record includes an assessment of low back pain suggestive of degenerative changes.  

* In a January 2009 Report of Medical History, the Veteran reported that he had recurrent back pain.   He stated that, while stationed on his first ship, he was required to move and lift very heavy equipment on a daily basis; during his combat training he was required to carry 75 pound backpacks for hours daily; and during his deployment to Afghanistan he was required to carry an M16 rifle with four 30 round ammunition bags the entire time.  He added that, throughout his career, he experienced back pain while standing four and five hour quarter deck watches with a rifle, pistol, and ammunition.  The Veteran stated that his back hurt daily for several hours and the pain had continued daily, off and on.  

* Examination of the back in February 2009 revealed full range of motion.  The diagnoses included chronic mechanical low back pain.  

* On VA examination in April 2009, the Veteran reported that his lumbar spine condition had existed since 2000 and was not due to injury or trauma.  He described stiffness, numbness, and constant back pain, which traveled to his knees.  X-ray of the lumbar spine revealed mild right convexity and mild lumbar scoliosis.  The impression was unremarkable radiographic series of the lumbar spine.  After examining the Veteran, the examiner commented that, regarding the claimed diagnosis of a lumbar spine condition, there was no diagnosis because there was no pathology to render a diagnosis.  

* In his September 2009 NOD and August 2010 substantive appeal, the Veteran reported back pain continuing since service.  

* VA treatment records dated from May 2010 to March 2012 reflect complaints regarding and treatment for low back pain.  

* In November 2010, the Memphis VAMC issued the Veteran a back brace.  

* The assessment following VA treatment in November 2010 and April 2011 included possible degenerative disc disease (DDD).  

* The assessment following VA treatment in November 2011 included degenerative joint disease (DJD) - lumbosacral films negative.  

In providing the requested opinion, the examiner must consider and address the Veteran's reports of back pain since service.  The examiner is advised that the Veteran is competent to describe symptoms of that are capable of his lay observation, such as pain.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

7.  After all available records have been associated with the claims file and/or Virtual VA e-folder, and only if the Veteran indicates that he wishes to continue his appeal regarding the claim for service connection for bilateral carpal tunnel syndrome, afford the Veteran a VA examination to determine the etiology of his claimed bilateral wrist disorder.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must indicate whether the Veteran has had a right and/or left wrist disorder, to include carpal tunnel syndrome, at any time since his July 2009 separation from service.  In regard to any identified disorder, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.  

If there are symptoms related to the Veteran's claimed wrist disorder, including joint or muscle pain or neurological signs or symptoms, that cannot be attributed to a known diagnostic entity, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* In his March 1987 Report of Medical History at enlistment, the Veteran denied having or ever having had swollen or painful joints; arthritis, rheumatism, or bursitis; a bone, joint, or other deformity; neuritis; or paralysis.  On examination, clinical evaluation of the upper extremities and neurologic system was normal.  

* In March 1993 and February 1995 Reports of Medical History, the Veteran denied having or ever having had swollen or painful joints; arthritis, rheumatism, or bursitis; a bone, joint, or other deformity; neuritis; or paralysis.  On examination, clinical evaluation of the upper extremities and neurologic system was normal.  

* In November 1997, the Veteran complained of carpal tunnel syndrome.  He gave a history of numbness over the medial portion of the right hand, more than the left, and sometimes over the lateral three fingers.  He especially experienced right hand pain with working on computers throughout the day.  The assessment was suspect early mild carpal tunnel syndrome, aggravated by occupation.  

* Another record from November 1997 reflects that the Veteran complained of bilateral hand pain.  The assessment was early carpal tunnel syndrome.  

* In February 1998, the Veteran underwent re-enlistment examination and reported that his only significant interval history was bilateral carpal tunnel syndrome which was currently asymptomatic.  The assessment was that the Veteran was qualified for reenlistment with a normal physical examination.  

* In February 2000, the Veteran complained of numbness to the proximal right palm and gave a history of intermittent bilateral carpal tunnel syndrome, mostly on the right.  The impression was carpal tunnel by history.  

* In a September 2000 Report of Medical History, the Veteran denied having or ever having had swollen or painful joints; arthritis, rheumatism, or bursitis; a bone, joint, or other deformity; neuritis; or paralysis.  On examination, clinical evaluation of the upper extremities and neurologic system was normal.  

* In a March 2005 Report of Medical History, the Veteran denied having or ever having had a painful shoulder, elbow, or wrist; arthritis, rheumatism, or bursitis; numbness or tingling; impaired use of the arms, legs, hands, or feet; swollen or painful joint(s); or a bone, joint, or other deformity.  

* In a November 2005 post-deployment assessment, the Veteran reported that he did not have, nor did he develop during his deployment, swollen, stiff or painful joints; muscle aches; or numbness or tingling in the hands or feet.  

* In an August 2007 Report of Medical History, the Veteran reported that he had a painful shoulder, elbow, or wrist. The examiner commented that the Veteran sometimes had wrist pain when working on a computer for a long period of time.   

* A June 2008 record, which appears to be related to a June 2008 post-deployment health screening states "tingling - preexisting."

* In a January 2009 Report of Medical History, the Veteran reported that he had a painful shoulder, elbow, or wrist.   He asserted that he had carpal tunnel syndrome and reported that he spent eight to nine hours in port and 12 to 13 hours a day at sea on a desktop computer.  He reported that his fingers and wrists continued to have numbness and tingling whenever he worked on a computer for more than two hours.  

* On VA examination in April 2009, the Veteran reported bilateral carpal tunnel syndrome.  He described tingling, numbness, and weakness of his fingers and wrist.  He reported experiencing these symptoms after working for two hours on the computer.  After examining the Veteran, the examiner stated that, regarding the claimed bilateral carpal tunnel syndrome, there was no diagnosis because there was no pathology to render a diagnosis.  

* In his September 2009 NOD, the Veteran asserted that numbness and tingling in his wrist and fingers when working on a computer had continued since service.  

* On review of systems during VA treatment in May 2010, there was no numbness or weakness.   

* During a June 2010 VA traumatic brain injury consultation, the Veteran reported severe numbness or tingling on parts of his body.  He described ongoing numbness and tingling in both his hands and fingers.  A consultation to occupational therapy for carpal tunnel syndrome was made.  

* On review of systems during VA treatment in July 2010, the Veteran denied numbness or weakness.  

* During the April 2013 hearing, the Veteran testified that he had problems with pain from his claimed bilateral carpal tunnel syndrome during service and continued to experience this pain.  

In providing the requested opinion, the examiner must consider and address the Veteran's reports of pain, numbness, and tingling in the wrists and fingers since service.  The examiner is advised that the Veteran is competent to describe symptoms of that are capable of his lay observation, such as pain, numbness, and tingling.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

8.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided an SSOC which includes citation to and discussion of the applicable laws and regulations, including 38 C.F.R. § 3.317.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


